UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6492



WALTER RAY BEASLEY,

                                              Plaintiff - Appellant,

          versus


PIEDMONT REGIONAL JAIL, Medical; EDWARD I.
GORDON, Doctor; MRS. PRICE; MRS. COOK; MRS.
GARRIOT; NURSE CHAFFIN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1811-AM)


Submitted:   May 16, 2002                     Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Ray Beasley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Ray Beasley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint under

28 U.S.C.A. § 1915A (West Supp. 2001).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Even considering Beasley’s assertion on appeal that he received

pain medication for only three days, he has not shown deliberate

indifference to a serious medical need. Accordingly, we affirm on

the reasoning of the district court.       See Beasley v. Piedmont

Regional Jail, No. CA-01-1811-AM (E.D. Va. Jan. 24, 2002).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2